UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WPS, Inc. (Exact Name of registrant in its charter) Nevada 36-4645325 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 525 W. Allen Ave., Unit 9 San Dimas, CA 91773 (909) 599-9415 Voice (909) 542-9416 Fax (Address and telephone number of principal executive offices) Nevada Business Development Corporation Attn: R. Brumbaugh 5070 Arville St., Suite 7 Las Vegas, Nevada 89118 Telephone: (626) 429-9634 Fax: (702) 988-4250 (Name, address and telephone number of agent for service) Copies to: Nevada Business Development Corporation Attn: R. Brumbaugh 5070 Arville St., Suite 7 Las Vegas, Nevada 89118 Telephone: (626) 429-9634 Fax: (702) 988-4250 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company.
